Citation Nr: 1606321	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  12-13 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for service-connected frozen feet residuals, left foot.

2.  Entitlement to an increased disability rating in excess of 30 percent for service-connected frozen feet residuals, right foot.

3.  Entitlement to an initial compensable disability rating for a service-connected bilateral hearing loss disability.  

4.  Entitlement to service connection for rheumatoid arthritis of the bilateral hands, to include as secondary to service-connected frozen feet residuals of the left and right feet.

5. Entitlement to service connection for rheumatoid arthritis of the bilateral elbows, to include as secondary to service-connected frozen feet residuals of the left and right feet.

6. Entitlement to service connection for rheumatoid arthritis of the bilateral knees, to include as secondary service-connected frozen feet residuals of the left and right feet.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1963 to January 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  A June 2010 rating decision continued noncompensable disability ratings for the Veteran's service-connected frozen feet residuals of the left and right feet.  An October 2010 rating decision granted entitlement to service connection for a bilateral hearing loss disability and assigned a noncompensable disability rating and denied entitlement to service connection for rheumatoid arthritis of the bilateral hands, elbows and knees.  A statement of the case was issued in May 2012 addressing all of these issues and the Veteran filed a substantive appeal on all of these issues in May 2012.  An August 2012 rating decision subsequently granted an increased 30 percent disability rating for the Veteran's service-connected frozen feet residuals of the left and right feet.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's increased rating claims for his service-connected frozen feet residuals of the left and right feet remain on appeal.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  


FINDING OF FACT

On February 8, 2016, the Board was notified by the VA RO that the appellant died in November 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
S. S. Toth
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


